Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a Final Office action. In response to communications received 2/16/2021, Applicant, on 5/14/2021, amended claims 1, 7, 13 and 16. Claims 3, 9 and 15 remain canceled. Claims 1-2, 4-8, 10-14 and 16-18 remain pending in this application and have been rejected below.

Response to Amendment
Applicant’s amendments and arguments have been considered, however the 101 rejection remains and is updated below.

Response to Argument
With respect to the 101 arguments, Applicant first argues that “amended claim 1 under prong one, step 2A, it is respectfully submitted that claim 1 does not recite subject matter falling in any of the three enumerated groupings of abstract ideas: (a) mathematical concepts, (b) mental processes, and (c) certain methods of organizing human activity” (See Remarks at pg. 17). Specifically, Applicant alleges claim 1 is directed at “formulating a target product based on the smallest modified Earth Mover's distance values relative to the target product on a spatial map using the machine learning model; and causing the target product to be created using ingredients of the associated ingredients and the plurality of available substitutions which are identified based on the formulated target product, where the target product is a food product” and the amended limitation causes “a food product to be created, based on a formulated product as a result of spatial mapping target ingredients” (See Remarks at pgs. 17-18). However, Examiner respectfully disagrees. Examiner notes that the formulation of a target food product sing ingredients of the associated ingredients and the plurality of available substitutions is a business process to allow organizations to generate new products (See Applicant Specification ¶0002). The process of formulating new food products comprises composing 

Also, with respect to the 101 argument, Applicant argues that the amended claim 1 includes additional elements that integrate the alleged exception into a practical application (See Remarks at pg. 18). Specifically, Applicant alleges that amended claim 1 requires creating a food product using identified ingredients, thus transforming ingredients to a food (See Remarks at pg. 18). However, Examiner respectfully disagrees. Examiner notes that the amended limitation reciting the process causing the target product to be created using ingredients of the associated ingredients and the plurality of available substitutions is merely data of “various products and components or ingredients associated with each product” stored in an index in a product database (See Specification ¶0015). Therefore, the amended claim limitation requires a collation of ingredient and substitution data to formulate a stored target product, which as mentioned in the argument above is evaluated as an abstract idea. Applicant’s disclosure does not support a transformation of actual ingredients or substitution to create a physical product. Therefore, the amended claim limitation is not evaluated as an additional element and does not recite a practical application. See the updated rejection below.

Drawings
The amendment to the drawings on 5/14/2021 has been entered.

Specification
The amendment to the Specification on 5/14/2021 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-2, 4-8, 10-14 and 16-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

In accordance with Step 1, it is first noted that the claimed method in claims 1-2 and 4-6; the computer program product in claims 7-8, 10-12, 14 and 16-18; and system in claim 13 are directed to a potentially eligible category of subject matter (i.e., processes, machine etc.). Thus, Step 1 is satisfied with respect to claims 1-2, 4-8, 10-14 and 16-18.

In accordance with Step 2A, Prong One, Claims 1-2, 4-8, 10-14 and 16-18, the claimed invention recites an abstract idea. Specifically, the independent claim(s) recite(s):

receiving a query, from a user, via a user device, wherein the query includes an the target product and the associated ingredients; 
receiving a set of data associated with the target product, the plurality of associated ingredients and the plurality of available substitutions for each of the plurality of associated ingredients; 
training a machine learning model with the received set of data;
calculating an initial Earth Mover's Distance value using the machine learning model between each of the plurality of associated ingredients and each corresponding substitute the plurality of available substitutions for each of the plurality of associated ingredients, wherein the initial Earth Mover's Distance is based on a flow-constrained cost minimization linear program using the machine learning model to calculate the minimum linear program based on a weighed initial ground distance, wherein the at least one pair includes the target product; 
communicating the initial Earth Mover's Distance value to the user for the at least one pair of the target product, the plurality of associated ingredients and the plurality of available substitutions for each of the plurality of associated ingredients; 
receiving a weight value for the at least one pair of the target product, the plurality of associated ingredients and the plurality of available substitutions for each of the plurality of associated ingredients based on a user input selection, wherein the user input selection may be a positive or negative weight, wherein a negative weight identifies a user input of the weight value for the at least one pair of the target product, the plurality of associated ingredients - 2/20 -Docket No. P201701629US01 Application No. 15/851,954and the plurality of available substitutions for each of the plurality of associated ingredients is too close; 
re-training the machine learning model with the received weight values;
modifying the initial Earth Mover's Distance value for the at least one pair of the target product, the plurality of associated ingredients and the plurality of available substitutions for each of the plurality of associated ingredients based on the received weight value from the user using the machine learning model to calculate the minimum linear program based on the received weight value; 
determining a flow vector based on the modified Earth Mover's Distance value of the at least one pair of the target product, the plurality of associated ingredients and the plurality of available substitutions for each of the plurality of associated ingredients using the machine learning model; 
spatially mapping each pair of the target product, the plurality of associated ingredients and the plurality of available substitutions for each of the plurality of associated ingredients to a vector graph based on determined flow vector and the associated at least one pair of the target product, the plurality of associated ingredients and the plurality of available substitutions for each of the plurality of associated ingredients using the machine learning model; and
calculating a relationship score for each mapped pair of the target product, based on a length of an edge between respective nodes of the generated spatial map using the machine learning model;
calculating a relationship score for the plurality of associated ingredients and the plurality of available substitutions, based on a length of an edge between respective nodes of the generated spatial map using the machine learning model;
 formulating the target product based on the smallest modified Earth Mover's distance values relative to the target product on the spatial map using the machine learning model
causing the target product to be created using ingredients of the associated ingredients and the plurality of available substitutions which are identified based on the formulated target product, wherein the target product is a food product.

The aforementioned claim limitations viewed as an abstract idea are certain methods of organizing human activity (i.e. fundamental economic principles or practices; commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people). To clarify claim interpretation, the limitations are directed to obtaining user input to evaluate and map a pair of products in order to formulate new products for a company is a business relation. See ¶0002 of the Applicant’s Specification where organizations rely on the process to formulate new products. The process of formulating new food products comprises composing ingredients and substitutions data in an index stored in a product database (See Specification, ¶0015). Also, the aforementioned claim limitations recite mathematical concepts (i.e. mathematical relationships; mathematical formulas or equations; mathematical calculations). Particularly, the mathematical computations required to calculate and modify an Earth Mover’s Distance is the utilization of a mathematical equation (See ¶0022 of Applicant’s Specification for explicit equation). Also, the computation of a spatial map and relationship score using the Earth Mover’s distance and machine learning algorithm are mathematical calculations.
 
In accordance with Step 2A, Prong Two, this judicial exception is not integrated into a practical application because the use of a “user device,” “computer program product,” “computer system” for transmitting and receiving data (i.e. receiving a query; receiving a set of data; communicating the Earth Mover’s Distance value to a user; receiving a weight value; etc.); processing data (i.e. modifying the initial Earth Mover’s distance; determining a flow vector based on the modified Earth Mover’s Distance value; spatially mapping each pair of the target product, the plurality of associated ingredients and the plurality of available substitutions for each of the plurality of associated ingredients to a vector graph; training a 

In accordance with Step 2B, the claim recites the additional elements – “a user device;” “a computer program product comprising: one or more computer-readable storage media and program instructions stored on the one or more computer-readable media” and “the computer system comprising: one or more computer processors; one or more computer-readable storage media; program instructions stored on the computer-readable storage media for execution by at least one of the one or more processors.” When considering these additional elements as an ordered combination, the additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they, when considered as a whole, merely use conventional computer components to receive and process data and thus do not provide an inventive concept in the claims. Further, as evidence of generic computer implementation and an indication that the claimed invention does not amount to significantly more according to the Berkheimer standard, it is noted in the Applicant’s Specification that “server 110, user device 120, and product database 130 may be a laptop computer, tablet computer, netbook computer, personal computer (PC), a desktop computer, a smart phone, or any programmable electronic device capable of communicating via network, for example, network 140 and with various components and devices within distributed data processing environment” (Specification, ¶0016). Additionally, the Applicant’s Specification discloses “the computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention... These computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor ‐understood, routine, and conventional functions when they are claimed in a merely generic manner (MPEP 2106.05d (II)). From the interpretation of the MPEP and the Specification, one would reasonably deduce that the additional elements are merely embodies generic computers and generic computing functions.

Claims 2, 4-6, 8, 10-12, 14 and 16-18 recite limitations which further limit obtaining user input, regarding products and specific analytical variables (i.e. threshold values, target products, etc.) to evaluate and map a pair of products in order to formulate new products for a company.

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’. The dependent claims do not remedy these deficiencies.


Allowable over the prior art

Claims 1-2, 4-8, 10-14 and 16-18 are allowable over the prior art for the following reasons:  Independent claims 1, 7, and 13 each recite a particular machine learning model pursuant to calculating an Earth Mover’s Distance between ingredients paired to formulate a target food product that is not taught by the prior art.  In particular, the prior art of record does not teach the limitations directed to calculating an initial Earth Mover's Distance value using the machine learning model between each of the plurality of associated ingredients and each corresponding substitute of the plurality of available substitutions for each of the plurality of associated ingredients, wherein the initial Earth Mover's Distance is based on a flow-constrained cost minimization linear program using the machine learning model to calculate the minimum linear program based on a weighed initial ground distance, wherein the at least one pair includes the target product; determining a flow vector based on the modified Earth Mover's Distance value of the at least one pair of the target product, the plurality of associated ingredients and the plurality of available substitutions for each of the plurality of associated ingredients using the machine learning model; and formulating the target product based on the smallest modified Earth Mover's distance values relative to the target product on the spatial map using the machine learning model (as required by independent claim 1, 7 and 13), thus rendering claims 1, 7, and 13 and their dependent claims as allowable over the prior art.  These claims are not allowed, however, because they remain rejected under 35 USC 101, as noted above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Teng et al. (NPL: Recipe Recommendation Using Ingredient Networks): A process of collective knowledge and preference about cooking through mining a popular recipe-sharing website. To extract such information, we first parse the unstructured text of the recipes and the accompanying user reviews. We construct two types of networks that reflect different relationships between ingredients, in order to capture users’ knowledge about how to combine ingredients. The complement network captures which ingredients tend to co-occur frequently.

Bhattacharjya et al. (US 2015/0161912): In one embodiment, the present disclosure provides a method for analytics-based design and planning of creative menus. A method for designing and planning a menu, wherein the menu comprises at least one dish comprising a set of ingredients prepared according to a recipe includes obtaining a user-

Tresser et al. (US 2007/0255707): The invention uses pair-wise relations such as dissimilarity, similarity or correlation to identify related items by translating the relations into a set of points in a geometric space, where each point in the set of points represents an item, and where the distance between any two points directly corresponds to the dissimilarity value of the two items represented by the two points.


Koren (US 9,418,413): A system, a non-transitory computer program product and a method for selecting an inspection recipe, the method includes: (i) obtaining an image of a structural element of the semiconductor device; (ii) calculating multiple types of distances between the image of the structural element and each of a plurality of reference images obtained by applying a plurality of inspection recipes; and (iii) automatically selecting at least one selected inspection recipe out of the plurality of inspection recipes based on values of the multiple types of distances.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON MICHELLE NEAL whose telephone number is (571)272-9334.  The examiner can normally be reached on 9-5pm ET, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALLISON MICHELLE NEAL
Examiner
Art Unit 3683



/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683